--------------------------------------------------------------------------------



AMENDMENT NO. 1

TO

REGISTRATION RIGHTS AGREEMENT

This Amendment No.1 to the Registration Rights Agreement (this Amendment) is
made and entered into as of June __, 2007, by and among Courtside Acquisition
Corp., a Delaware corporation (Parent) and the undersigned parties listed under
Investor on the signature page the Registration Rights Agreement (the
Investors).

RECITALS

WHEREAS, the Parties entered into a Registration Rights Agreement dated as of
June 30, 2005 (the Registration Rights Agreement);

WHEREAS, the Parties wish to clarify that certain rights granted to the
Investors under the Registration Rights Agreement do not conflict with rights
subsequently granted by Parent to certain of its stockholders (New Investors) in
connection with a proposed acquisition by the Company of American Community
Newspapers LLC;

WHEREAS, pursuant to Section 6.7 of the Registration Rights Agreement, no
amendment of the Registration Rights Agreement will be effective unless in
writing signed by Parent and the Investors; and

WHEREAS, the Parties wish to amend the Registration Rights Agreement as set
forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
representations, warranties and agreements set forth herein, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties, intending to be legally bound, agree as follows:

1. Section 1 of the Registration Rights Agreement is hereby amended as follows:

(i) The following definition shall be added:

New Registration Rights Agreement means that certain Registration Rights
Agreement dated June __, 2007 by and among the Company and the investors
identified therein.

(ii) The first sentence of the definition of Registrable Securities contained in
Section 1 shall be amended and replaced with the following:

Registrable Securities mean all of the shares of Common stock owned or held by
Investors under this Agreement and investors under the New Registration Rights
Agreement.

 

 

--------------------------------------------------------------------------------



2. The third sentence of Section 2.1.1 of the Registration Rights Agreement is
hereby amended and replaced with the following:

The Company will notify all holders of Registrable Securities of the demand
(together with all holders of Registrable Securities under the New Registration
Rights Agreement), and each holder of Registrable Securities who wishes to
include all or a portion of such holders Registrable Securities in the Demand
Registration (each such holder including shares of Registrable Securities in
such registration, a Demanding Holder) shall so notify the Company within
fifteen (15) days after the receipt by the holder of the notice from the
Company.

3. Section 2.2.2(ii) of the Registration Rights Agreement is hereby amended by
replacing it in its entirety with the following:

If the registration is a demand registration undertaken at the demand of persons
other than the holders of Registrable Securities pursuant to written contractual
arrangements with such persons, (A) first, the shares of Common Stock for the
account of the demanding persons that can be sold without exceeding the Maximum
Number of Shares; (B) second, to the extent that the Maximum Number of Shares
has not been reached under the foregoing clause (A), the shares of Common Stock
or other securities that the Company desires to sell that can be sold without
exceeding the Maximum Number of Shares; and (C) third, to the extent that the
Maximum Number of Shares has not been reached under the foregoing clauses (A)
and (B), the shares of Common Stock (including the Registrable Securities) or
other securities as to which registration has been requested pursuant to written
contractual piggy-back registration rights of other security holders (pro rata
between such security holders in accordance with the number of shares of Common
Stock which each such security holder has actually requested to be included in
such registration, regardless of the number of shares of Common Stock with
respect to which such security holders have the right to request such inclusion)
that can be sold without exceeding the Maximum Number of Shares.

[Signature page follows]

 

 

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to the
Registration Rights Agreement to be executed and delivered by their duly
authorized representatives as of the date first written above.

 

 

 

 

COURTSIDE ACQUISITION CORP.
A Delaware corporation



 

    By: 



/s/ Richard D. Goldstein

 

 

 

Richard D. Goldstein, Chairman

 

 

 

 

INITIAL STOCKHOLDERS:



 

 



/s/ Richard D. Goldstein

 

 

 

Richard D. Goldstein

 

 

 

 

 

/s/ Bruce M. Greenwald

 

 

 

Bruce M. Greenwald

 

 

 

 

 

HMA 1999 TRUST



 

    By: 



/s/ Oded Aboodi

 

 

 

Name: Oded Aboodi
Title: Trustee

 

 

 

 

 

DKA 1999 TRUST



 

    By: 



/s/ Oded Aboodi

 

 

 

Name: Oded Aboodi
Title: Trustee

 

 

 

 

 

ASH 1999 TRUST



 

    By: 



/s/ Oded Aboodi

 

 

 

Name: Oded Aboodi
Title: Trustee

 

 

 

 

 

JAR PARTNERS L.P.



 

    By: 



/s/ Richard D. Goldstein

 

 

 

Name: Richard D. Goldstein
Title: Trustee

 

 

 

 

 

/s/ Gregg H. Mayer

 

 

 

Gregg H. Mayer

 

 

--------------------------------------------------------------------------------



 

 

 

 

/s/ Dennis H. Leibowitz

 

 

 

Dennis H. Leibowitz

 

 

 



/s/ Carl D. Harnick

 

 

 

Carl D. Harnick

 

 

 



/s/ Peter R. Haje

 

 

 

Peter R. Haje

 

 

 

 

BMG 2004 TRUST



 

    By: 



/s/ Richard D. Goldstein

 

 

 

Name: Richard D. Goldstein
Title: Trustee

 

 

 



/s/ Darren M. Sardoff

 

 

 

Darren M. Sardoff

 

 

--------------------------------------------------------------------------------